Citation Nr: 1517590	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for right foot hallux valgus.

3.  Entitlement to an initial, compensable rating for left foot hallux valgus.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 1991, January 2002 to December 2002, and March 2003 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO granted service connection for right foot hallux valgus, with an initial 10 percent disability rating (effective July 14, 2008), left foot hallux valgus, with an initial noncompensable disability rating (effective July 14, 2008).

Because the appeal involves disagreement with the initial ratings assigned following the grants of service connection for hallux valgus of each foot, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In April 2014, this matter was previously before the Board.  At that time, the Board remanded these claims for a Board hearing.

In November 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In April 2015, the Veteran's attorney submitted additional evidence and argument in support of the claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The issue of entitlement to service connection for tinnitus has been raised by the record, during the November 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For the claim for service connection for bilateral hearing loss, the Veteran underwent a VA examination in June 2009.  The VA examiner determined that the Veteran did not have hearing loss that would meet the level of a disability under 38 C.F.R. § 3.385.  At the November 2014 Board hearing, the Veteran claimed that his hearing loss has increased in severity since the June 2009 VA examination.  The Board will afford the Veteran another VA examination.

As to the claim for increased ratings for his right and left foot hallux valgus (rated at 10 percent and noncompensable respectively), during his November 2014 Board hearing, the Veteran reported additional symptoms regarding his hallux valgus, including pain, limitation of motion, and numbness.  The last VA examination to address the service-connected disabilities was in May 2009.  The Board finds that a new comprehensive VA examination is necessary so as to assess the current nature and severity of the Veteran's bilateral hallux valgus, to include appropriate findings so as to allow consideration of whether a separate disability rating, such as for neurological impairment, is warranted.  

In April 2015, the Veteran submitted private medical records from A.W., DPM.  Also, during his November 2014 Board hearing, the Veteran identified bilateral hearing loss treatment from South Florida ENT.  The Veteran should be given an opportunity to identify any VA and/or non-VA healthcare provider who treated him for either hallux valgus or bilateral hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any VA and/or non-VA healthcare provider who treated him for either hallux valgus or bilateral hearing loss, including Dr. A.W. and South Florida ENT.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the AOJ/AMC should obtain an appropriate VA examination to determine the current extent and severity of his right and left hallux valgus, to include any additional impairment associated with such disability.   The entire claims file and a copy of this Remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The examiner should identify the nature and severity of all manifestations of the Veteran's bilateral hallux valgus.  In this regard, the examiner's findings should specifically include: 

(a) Has the RIGHT and/or LEFT foot hallux valgus been (i) operated on with resection of the metatarsal head or (ii) is severe, i.e., equivalent to amputation of the great toe?

(b) Does the RIGHT and/or LEFT foot hallux valgus have any additional symptom or cause/aggravate any additional disability?  If so, please specify: (1) the additional symptom/disability involved and (2) the level of severity of such impairment for each foot.  In this regard, the examiner should specifically consider the Veteran's reports of pain, limitation of motion, and numbness.  If the examiner finds that any foot disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.

(c) The examiner is also requested to address the functional impact that the Veteran's bilateral foot disability has on his ability to work.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.

3.  After all outstanding records have been associated with the claims file, the AOJ/AMC should schedule the Veteran for a VA examination for his bilateral hearing loss claim.  

Following a review of the claims file, the VA examiner should offer an opinion on the following:

a)  Does the Veteran currently have right and/or left ear hearing loss?  If so, please note the diagnosed disorder(s).

b)  Is it at least as likely as not that any right and/or left ear hearing loss is related to the Veteran's active service (June 1991 to August 1991, January 2002 to December 2002, and/or March 2003 to November 2003)?  

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including consideration of the service treatment records and June 2009 VA examination.  

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

						(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




